DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 01/27/2020; claim(s) 1- 20 is/are pending herein; claim(s) 1 & 11 is/are independent claim(s).

Specification
The disclosure is objected to because of the following informalities: 
In para. [0001], the word “Indian” appears incorrect because the received priority document (on 02/26/2020) is for Chinese patent application.
Appropriate correction is required.

Drawings
The drawings are objected to because in fig. 3:
the labels of the y-axis (e.g., 0, 2, 4) and the x-axis (OAT[F]) are unclear/overly dim.  
the indicia (the star) symbols for “Discomfort due to system capacity” and “Discomfort due to intermittent high load or onset of a fault conditions” are not distinguishable in the “discomfort index”/graph 210 of fig. 3.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 5- 11, & 15- 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

	Regarding claim 1, the claim is reproduced below.
1. A method for operating a heating, ventilation, and air-conditioning (HVAC) system, the method comprising: 
	a) receiving, from a sensor, operational data associated with the HVAC system; 	b) receiving, from the sensor, environmental data associated with the HVAC system; 
	c) analyzing the operational data and the environmental data to determine a potential comfort issue with the HVAC system; 
	d) receiving a discomfort index associated with the HVAC system;
	e)  plotting an indicia on the discomfort index based on the operational data and the environmental data; and 
	f) determining a root cause of the potential comfort issue based at least in part on a coordinate of the indicia on the discomfort index.

	Here in claim 1, the limitations (c), (e), and (f) (shown with bold emphasis) are abstract idea hence the claim 1 recites a judicial exception. These limitations can be performed in humans mind, at most using pen and paper, via evaluation, judgement, and/or observation of the information that are received at the receiving steps. See 2019 PEG. The limitation (c) requires analyzing/evaluating or judging of the at least two data that are already received for the purpose of determining “potential comfort issue” for the user of the HVAC system. See Spec, para. 0041. The phrase “potential comfort issue” covers any issues that are have direct/indirect impact on user’s comfort levels such as temperature, humidity, energy consumption, faulty equipment etc. A human user can analyze/judge/read already received environmental data (such as outside temperature, “OAT”) and operation data (e.g., operating time, energy consumption, internal sensor data) to estimate whether the HVAC system can provide comfort to the user or not. For 
 	This judicial exception is not integrated into a practical application. In particular, the claim recites various limitations of receiving (see limitations (a), (b), and (d)) as additional elements (non-bolded portion). Here, these limitations are merely directed to collecting of the necessary information so that a human user can evaluate and judge the already collected data/information (i.e., “operational data”, “environment data” using sensors and “a discomfort index” like a 2D graph 210 shown in fig. 3) and compare. Therefore, these limitations individually or in a combination do not amount to more than mere data gathering, which is a form of insignificant extra-solution activity - see MPEP 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (i.e., receiving limitations shown in non-bold) of the claims are directed to insignificant extra solution activities that generally link the use of the judicial exception (abstract idea) to a HVAC system that uses a sensor to collect various data. Furthermore, as elaborated below (under art rejection section) based on the discovered prior arts, see, Kikuchi (US 20030070438 A1, fig. 7 and fig. 1); Brady (US 20180306476 A1, fig. 15, Fig. 5A, step 502); Dempsey (US 20170023934 A1, Fig. 1, S102 & fig. 5); and Dibowski (US 20170286204, abstract, & ¶0056), these insignificant extra solution activities of the receiving steps are conventional functions (including “sensor”) claimed in a merely generic manner in the HVAC technology. Accordingly, a conclusion that all the receiving steps of the claim 1 are well-understood, routine, conventional activities are supported under Berkheimer Memo. For these reasons, there is no inventive concept in the claim. Hence, claim 1 is patent ineligible under 101.

	Regarding claim 6, this claim depends on claim 1 and recites same abstract idea and additional elements as in claim 1. The further limitation of the claim 6 tries to specify about how (using a variable “a summation indoor air temperature change rate (IATR)”) a point/indicia is plotted/identified in the graph (“discomfort index”). However, this is also directed to abstract idea or mental step because human can observe and judge where to plot when the one of the axis of the graph lists data points for IATR. Accordingly, this claim also fails to integrate the judicial exception into a practical application and to recite an inventive concept.
	Regarding claims 7- 10, these claims depend on claim 1 and recite the same abstract idea and additional elements as of claim 1. The further limitations of these claims are directed to specify the type of datasets (temperature data in claim 7, discomfort index and various subsets of the data of the discomfort index in claims 8- 10) used. Hence, these further limitations are merely trying to link the use of the judicial exception to a particular technological environment or field of use – see MPEP 

	Regarding claim 11, this claim is a system claim having similar limitations as claim 1. Therefore, this claim recites same abstract idea and additional elements as discussed supra in claim 1. This claim additionally requires “a processor coupled to a memory” in line 2 and the method steps are performed by the processor but does not recite “sensor” as additional elements. Here, the processor coupled with memory is merely used as a tool to perform mental step limitations (analyze step, plot an indicia, and determine a root cause). Therefore, this claim also fails to integrate the judicial exception into a practical application and to recite an inventive concept as elaborated above in claim 1.
	Regarding claim 15, this claim is not patent eligible under 101 for the similar reasons as claim 5.
	Regarding claims 17-20, these claims depends on claim 1 and recite same abstract idea of claim 1 but fail to integrate the judicial exception into a practical application and to recite an inventive concept for the similar reasons set forth above in claims 7-10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11- 13, & 17- 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brady et al. [Brady] (US 20180306476 A1).

Regarding claim 1, Brady teaches a method [actions performed for “detecting an energy usage anomaly” and “a root cause analysis” ] for operating a heating, ventilation, and air-conditioning (HVAC) system [“air conditioning”], the method comprising: ([0021, 0025, 0027]);
 receiving, from a sensor, operational data [“underlying energy usage data”] associated with the HVAC system ([0028, 0100]);
 receiving, from the sensor, environmental data [“outside air temperatures acquired from readily available local weather stations”, similar to applicant’s OAT shown in x-axis] associated with the HVAC system ([0028, 0100]); 
analyzing [reading of the received OAT and energy usage data at the processor] the operational data and the environmental data to determine a potential comfort issue [abnormality/fails indicate comfort issues as can be clear to 1PHOSITA] with the HVAC system ([0073, 0088, 0093]); 
receiving a discomfort index [“a historical collection of weather data and refrigeration pack electrical energy usage data” as shown in fig. 15 with a plot between two variables and for “one or more temperature zones of the condenser” as in applicant’s fig. 3 which is broadly described as an example “discomfort index” in applicant’s specification in para. 0038] associated with the HVAC system ([0104-0105]); 
plotting an indicia (star or notation) [dots shown in the graph of figs. 4A and15] on the discomfort index based on the operational data and the environmental data ([0094, 0108]); and 
determining a root cause [“failure diagnosis and root cause analysis prediction/estimation may be generated” and generating an “output report” with “fail” indication] of the potential comfort issue based at least in part on a coordinate [comparison steps using the coordinate of OAT and KW] of the indicia on the discomfort index ([0028, 0095, 0102, 0108-0109, 0117]).  

Regarding claim 2, Brady further teaches the method of Claim 1, further comprising performing [“cause analysis prediction/estimation may be generated and provided in an output report”] an action based at least in part on the root cause ([0085, 0095-0096]).  

Regarding claim 3, Brady further teaches the method of Claim 2, wherein the action comprises generating an alert for a user of the HVAC system ([0085, 0095]).  

Regarding claim 11, Brady teaches invention of this claim for the similar reasons set forth above in claim 1. Please note, Brady teaches a system for controlling an HVAC system, the system comprising: a processor coupled to a memory, the 
Regarding claim 12, Brady teaches the system of Claim 11, wherein the processor is further configured to perform an action based at least in part on the root cause ([0085, 0095]).  
Regarding claim 13, Brady teaches the system of Claim 12, wherein the action comprises generating an alert for a user of the HVAC system ([0085, 0095]).  
Regarding claim 17, Brady teaches the system of Claim 1, wherein the environmental data includes outside air temperature data (fig. 4, 15).  
Regarding claim 18, Brady teaches the system of Claim 17, wherein the discomfort index comprises a graph including a y-axis and an x-axis, wherein the y-axis includes a discomfort parameters and the x-axis include outside air temperature (Figs. 4, 15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4- 5 & 14- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Dibowski et al. [Dibowski] (US 20170286204 A1).

Regarding claim 4, Brady fails to teach its performing an action based on determining of the root cause comprises scheduling a maintenance operation on the HV AC system.
Dibowski is directed to a system and method of fault propagation in a building automation system to help quickly determine faults to schedule repairs of faults of the building automation system ([0001, 0004]). Specifically, Dibowski teaches of quickly determining possible root causes of the potential comfort issue [“determine a root cause of the abnormal”] and performing one or more actions [“Once a root cause or a number of root causes of a fault is determined…the computing device can send an alert”] based at least in part on the root cause, wherein the action comprises scheduling [“user can schedule maintenance of equipment”] a maintenance operation on the HV AC system ([0031, 0046, 0063-0064]).


Regarding claim 5, Brady further teaches the method of Claim 1, wherein the root cause comprises at least one of2 a known fault [“control issue is presented as most likely root cause” which is known on comparison with previous years information] for the HV AC system, 
Brady does not clearly teach the items from the list shown with strikethrough emphasis.
	Dibowski is directed to a system and method of fault propagation in a building automation system to help quickly determine faults to schedule repairs of faults of the building automation system ([0001, 0004]). Specifically, Dibowski teaches the root cause comprises at least one of a known fault [“valve controller is broken”] for the HV AC system, a capacity issue for the HV AC system [“no supply air mass flow from AHU 222”], and a load issue [“very low outside air temperature,”] for the HV AC system ([0056, 0059]). 
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Dibowski and Brady because they both related to determining root cause of potential discomfort issue and have the system of Brady to consider additional examples of root causes including a capacity issue for the HV AC system, and a load issue for the HVAC system as in Dibowski. Doing so the system of Brady would be able to capture additional causes of the abnormalities so that user can determine whether to take emergency actions or not and plan energy saving strategies (Dibowski, [0050]). Accordingly, Brady in view of Dibowski renders invention of the claim 5 obvious.

	Regarding claims 14 & 15, Brady in view of Dibowski teaches inventions of these claims for the similar reasons as in claim 4- 5.
	
	Claim(s) 6- 10, 16, & 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Kikuchi et al. [Kikuchi] (US 20030070438 A1).

	Regarding claim 6, while Brady teaches of plotting one or more indicia (finding points) in a discomfort index/graph of data points of discomfort parameter/ energy usage vs OAT temperature (see, para .0073), it still fails to teach the discomfort index to 
include data points from summation indoor air temperature charge rate (IATR). Thus, Brady does not clearly teach the indicia is plotted based at least in part on a summation indoor air temperature change rate (IATR).
Kikuchi is directed to operating an air conditioning equipment 39 (fig. 1/ 3) by receiving and analyzing the operational data [e.g., operation plan data 67] and the environmental data [weather data 23/68] [0009], figs. 1-3). Specifically, Kikuchi teaches a method for operating a HVAC system [contract site 1] comprising:
	receiving a discomfort index [“relation between the specific enthalpy and the cooling load” as shown in fig. 7, analogous to plot of Brady’s fig. 15. Here, the “specific enthalpy” is directly proportional to OAT] associated with the HVAC system, plotting [finding points in the graph plot of the fig. 7] an indicia on the discomfort index based on the operational data and the environmental data, wherein the indicia is plotted based at least in part on a summation indoor air temperature change rate (IATR) [“change in a cooling load” also can be understood as summation indoor air temperature change rate because higher cooling load means higher rate of temperature change over a time period] (Fig. 7, [0087, 0091, 0116, 0125]).
	Kikuchi teaches:
[0125] In FIG. 7, inclination of a cooling load 975 of the introduced outside air is equivalent to a mass flow rate (kg/s) of the introduced outside air. A specific enthalpy at the point 972 where the lien 971 of the cooling load of the introduced out side air intersects the line 970 of a sum of the cooling loads 974 and 973 of the dry coil cooling water and the device cooling water is set as a specific enthalpy of air to be cooled by the cooling coil 424 of the outside air conditioner 430.


    PNG
    media_image1.png
    516
    513
    media_image1.png
    Greyscale

	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Kikuchi and Brady because they both related to controlling operating of a HVAC system based on the analyzing of the operational data and environmental data of the HVAC system and have the system of Brady to generate and use a plot between summation indoor air temperature change rate (IATR) (“cooling load”) and specific enthalpy of an outside air as in Kikuchi to efficiently operate the HVAC system. Kikuchi teaches additional details for Brady about how its cooling load/IATR (thereby the running costs) normally changes at different outdoor conditions (temperature/OAT and humidity) (Kikuchi [0135]). 
	Regarding claim 7, Brady in view of Kikuchi  further teaches the method of Claim 6, wherein the environmental data includes outside air temperature data [OAT Temp] (Brady, Fig. 4).  
	Regarding claim 8, Brady in view of Kikuchi further teaches the method of Claim 7, wherein the discomfort index comprises a graph [plot shown in fig. 15] including a y-axis and an x-axis, wherein the y-axis includes a discomfort parameters [“energy usage” in KW is discomfort parameter] and the x-axis include outside air temperature [OAT (Deg C)] (Fig. 15 of Brady and Kikuchi, fig.7).  
	Regarding claim 9, Brady in view of Kikuchi teaches the method of Claim 8, wherein the discomfort index further comprises a sloped line [“A line 971”] separating a first region from a second region in the discomfort index; and wherein the sloped line is determine based at least in part on available capacity for the HVAC system (Fig. 7 & [0087] of Kiuchi).  

	Regarding claim 10, Brady in view of Kikuchi teaches the method of Claim 8, wherein the discomfort index further comprises a first horizontal line separating the first region and the second region from a third region in the discomfort index; and wherein the discomfort index further comprises a second horizontal line separating the third region from a fourth region in the discomfort index (Fig. 7 of Kiuchi).  

 	Regarding claims 16 & 19- 20, Brady in view of Kikuchi teaches inventions of these claims for the similar reasons as in claims 7 & 9- 10 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dempsey (US 20170023934 A1) discloses a system and method for a HVAC system comprising: 
receiving a discomfort index [graph of figs. 4-5] associated with the HVAC system and plotting an indicia [point(s) on the graph of fig. 5] on the discomfort index based on the operational data and the environmental data [OAT] and determining whether a fault has occurred by comparing the discomfort index/graph with newly measured operation data for the given environmental data (Fig. 5, [0035-0036]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Dibowski et al. (US 20170286204 A1, paras. 003, 0038) as an example.
        2 the at least one of is interpreted as requiring all three options because the plain meaning of “at least one of A and B” is the conjunctive unless the record indicates otherwise.